Citation Nr: 1821258	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   

3.  Entitlement to nonservice-connected (NCS) pension benefits.  


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1996 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with the rating decision in September 2013.  A statement of the case (SOC) was issued in July 2014, and the Veteran perfected his appeal in September 2014.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).

During his February 2018 hearing before the undersigned, the Veteran testified that his PTSD has worsened since his last VA examination in July 2014.  Specifically, the Veteran reported that his anger has gotten a lot worse and his depression has also gotten worse.  He stated that he had recently been placed on medication to treat anxiety, insomnia, and nightmares.  

In light of the Veteran's testimony that his service-connected disorders have worsened since her most recent VA examination, a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017); see Palczewski v. Nicholson, 21 Vet. App. 174 (2007).


In addition, the Veteran testified that had a recently begun mental health treatment at the VA.  He stated that he had a recent mental evaluation in order to obtain custody of his daughter and that he has continued coming to VA for treatment every two to three months.  The records do not contain any VA mental health treatment records.  As such, VA must attempt to obtain all records not associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(1) (2017).  

In addition, as the claims for TDIU and NCS pension are inextricably intertwined with the increased rating claim and the VA treatment records are potentially relevant to these claims, it would be premature for the Board to decide the claims for TDIU and NCS pension.  As such, the Board will delay adjudication of the appeal as to TDIU and NCS pension until all the records are obtained and the Veteran is afforded a new VA examination.      

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file.  This shall specifically include treatment records from any VA facility.  All VA treatment records not already associated with the claims file must be obtained, regardless as to whether the Veteran responds to the letter.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of the service-connected PTSD.  The examiner must review the claims file in conjunction with the examination. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any of the claims remain denied, a supplemental SOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




